Citation Nr: 0026115	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  96-07 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1. Entitlement to service connection for a low back disorder, 
including as secondary to a service-connected right ankle 
disability.

2. Entitlement to a rating in excess of 30 percent for post-
operative residuals of a right ankle injury with sensory 
deficits of the ankle and foot.

3. Entitlement to an evaluation in excess of 30 percent for 
non-specific folliculitis.

4. Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.  In February 1998, the 
veteran, sitting in Oakland, California, was afforded a 
videoconference hearing before the undersigned Board member, 
sitting in Washington, DC.  In April 1998, the Board remanded 
the veteran's claims to the RO for further evidentiary 
development.

In January 1997, the veteran's claim folder was transferred 
from the VA RO in Reno, Nevada, to the VA RO in Oakland, 
California.  In November 1999, his claim files were 
transferred back to the VA RO in Reno, Nevada, from where his 
claim now originates.

REMAND

The veteran's skin disorder is presently evaluated as 30 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7806 (1999).  A 50 percent evaluation requires ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, or where exceptionally repugnant.  Id.  In 
February 1998, the veteran testified that he experienced skin 
eruptions over his chest, arms, legs, buttocks and back and 
wore long sleeve shirts year round both to protect open skin 
eruptions on his arms and because people commented on his 
disorder.  He had skin eruptions approximately once a month.  
According to a December 1999 VA dermatology examination 
report, the veteran had erythematous, macular and papular 
areas on his upper extremities, shoulders and back with open 
and closed comedones and scarring on the upper back.  The 
lesions were very wide spread throughout the body.  An upper 
left arm lesion opened and drained intermittently but did not 
appear on the skin surface.  However, the most current 
photographs of the veteran's skin disorder associated with 
the claims files were taken in 1985.  The Board is of the 
opinion that, prior to consideration of the veteran's claim, 
more specific examination findings and photographs of his 
service-connected skin disability are needed and that he 
should be afforded a new VA dermatologic examination.

Furthermore, the Board notes that current VA examination 
findings show both orthopedic and neurologic manifestations 
of the service-connected right ankle and foot disability.  
Initially, when the RO granted service connection in August 
1981, this disability was rated as 20 percent disabling under 
Diagnostic Code 5271 (for right ankle strain) and 10 percent 
disabling under Diagnostic Code 8525 (for sensory nerve 
deficit, lateral aspect of the right ankle and foots).  See 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5271, 8525 
(1999).  However, by 1986, the RO had assigned one combined 
disability rating of 30 percent under Diagnostic Code 8525.  

Nonetheless, separate ratings may be obtained for different 
manifestations of a given injury.  In Esteban v. Brown, 6 
Vet. App. 259 (1994), the veteran injured the right side of 
his face in a motor vehicle accident in service and claimed 
that he was entitled to separate evaluations for facial 
muscle injury interfering with mastication, under Diagnostic 
Code 5325, disfiguring facial scars under Diagnostic Code 
7800 and for painful scars under Diagnostic Code 7804.  See 
38 C.F.R. §§ 4.73, 4.118, Diagnostic Codes 5325, 7800, 7804 
(1999).  The Court of Appeals for Veterans Claims agreed, 
holding that separate ratings were warranted where none of 
the symptomatology for any one of the three disabilities 
overlapped with symptomatology associated with the other two 
disabilities.  Esteban v. Brown, 6 Vet. App. at 261-62. 

In February 1998, the veteran testified to falling several 
times due to right foot numbness, reported limitation of foot 
motion and said he wore a short leg brace.  He had right-
sided hip, back and knee pain associated with the right ankle 
disability.  In August 1998, a VA orthopedic examiner noted 
that July 1997 x-rays of the right ankle showed post-
traumatic osteoarthritis and that the veteran complained of 
increased right foot and ankle pain.  Dorsiflexion was to 0 
degrees and plantar flexion to 5 degrees, the veteran 
ambulated with a cane and had a marked limp.  The VA examiner 
reported a 25 percent diminishment in excursion, strength, 
speed, coordination and endurance associated with prolonged 
standing.  

According to a December 1999 VA orthopedic examination 
report, the veteran complained of pain, stiffness and 
numbness and had a 4-inch scar on his right calf that was not 
particularly tender.  Range of motion was dorsiflexion to 5 
degrees and plantar flexion to 50 degrees.  The VA physician 
reported loss of range motion but no weakness, excess 
fatigability or incoordination and opined that the type of 
numbness the veteran described would be virtually impossible 
to get from the type of surgery and incision the veteran 
experienced and was non-anatomic in distribution.  However, a 
January 2000, a fee-based VA neurologic examination report 
includes diagnoses of right lower extremity pain, evidence of 
right sural mononeuropathy, likely secondary to previous 
surgery, nonphysiologic distribution of sensory loss and 
early/mild electrodiagnostic evidence of neuropathy.  In 
light of the orthopedic and neurologic pathology associated 
with the veteran's service-connected right ankle and foot 
disability and, in the interest of fairness, the Board 
believes that he should be afforded a new orthopedic 
examination to more accurately evaluate all current 
manifestations associated with the right ankle disability.  

Finally, the Board notes that the RO denied the veteran's 
claim for a total rating based upon individual 
unemployability due to service-connected disability (TDIU) in 
an April 1999 rating decision and, in a June 2000 
determination, the RO denied service connection for a low 
back disorder.  However, in a July 1999 statement, the 
veteran's representative objected to the April 1999 denial of 
a TDIU and, in a June 2000 statement, the veteran objected to 
the denial of the claim for a low back disorder and 
associated the back disorder with his service-connected right 
foot and ankle disability.

The Board construes the representative's July 1999 statement 
as a timely notice of disagreement (NOD) as to the matter of 
entitlement to a TDIU, and construes the June 2000 statement 
from the veteran as a timely NOD as to the matter of 
entitlement to service connection for a low back disorder.  
Accordingly, the Board is required to remand these issues to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999)(The notice of 
disagreement initiated review by the Board of the RO's denial 
of the claim and bestowed jurisdiction on the court; the 
Board should have remanded that issue to the RO, for issuance 
of a statement of the case.)

While the Board regrets further delay in consideration of the 
veteran's claims, in the interest of due process and 
fairness, and in order to comply with the duty to assist 
under 38 U.S.C.A. § 5107 (West 1991), the Board finds that 
the case should be REMANDED to the RO for the following 
actions:

1. The RO should issue a statement of the 
case concerning the issues of 
entitlement to service connection for 
a low back disorder and entitlement to 
a total rating based upon individual 
unemployability due to service-
connected disability that sets forth 
all pertinent regulations and case 
law, including, but not limited to, 
consideration of Allen v. Brown, 7 
Vet. App. 439 (1995).  If, and only, 
if the veteran completes his appeal by 
filing a timely substantive appeal on 
the aforementioned issue(s) should the 
claim(s) be returned to the Board.  
See 38 U.S.C.A. § 7104(a) (West 1991).

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorizations have been received, the 
RO should attempt to obtain copies of 
all indicated records and associate 
them with the claims files.

3. Then, the RO should schedule the 
veteran for a VA examination by a 
board-certified dermatologist, if 
available to determine the current 
severity and manifestations of his 
service-connected skin disability.  
All necessary tests and studies should 
be conducted including, but not 
limited to, photographs of all 
affected areas; such photographs 
should be associated with the claims 
files.  The dermatologist is asked to 
specifically evaluate any 
disfigurement, lesions, scarring, 
ulcerations, itching, pain or 
tenderness, exfoliation, exudation, 
crusting, pigment changes or systemic 
or nervous manifestations found 
present.  The claims file, including a 
copy of this remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
Any opinion expressed should be 
accompanied by a written rationale.

4. The veteran should also be scheduled 
for a VA examination by a board-
certified orthopedist, if available, 
to determine the current severity and 
all specific orthopedic manifestations 
of his service-connected right ankle 
and foot disability.  All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiner should identify 
the limitation of activity imposed by 
the disabling condition, viewed in 
relation to the medical history, 
considered from the point of view of 
the working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity.  
An opinion should be provided 
regarding whether pain significantly 
limits functional ability during 
flare-ups or with extended use.  
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether 
the clinical evidence is consistent 
with the severity of the pain and 
other symptoms reported by the 
veteran. The examiner also should 
indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination.  
Lathan v. Brown, 7 Vet. App. 359 
(1995); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  See also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999).  The claims 
file, including a copy of this remand, 
should be made available to the 
examiners before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims 
file was made.  Any opinion expressed 
should be accompanied by a written 
rationale

5. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record to determine if any further 
development may be warranted, 
including scheduling the veteran for a 
new neurologic examination.  The RO 
should then readjudicate the veteran's 
claims for an increased rating for 
non-specific folliculitis and a right 
ankle and foot disability, with 
consideration given to the assignment 
of separate ratings for the neurologic 
and orthopedic manifestations 
associated with the service-connected 
right ankle disability.

6. If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The purpose of this remand is to comply with governing 
adjudicative rules.  No action is required of the veteran 
until he receives further notice.  By this remand, the Board 
intimates no opinion as to the final disposition of any 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 9 -


